Dykman, J.
This is an appeal from a decree of the surrogate of Kings county, admitting to probate the will of Ann Forbes, deceased. The probate of the will was resisted because the name of Edwin Forbes, a son of the deceased, was not inserted as a recipient of a portion of the income of the trust-estate created by the will during its continuance, and the claim was that such omission was a mistake, and that it was the intention of the testator to have such name so inserted. We can find neither principle nor authority that will justify the rejection of a will for such a cause, and the introduction of such a rule would be productive of dangerous litigation and destroy many wills. There are many reported cases where proof has been introduced in controversies over wills of the expression of testamentary intentions which were not carried out in the instrument. Such testimony has usually been introduced upon the question of undue influence, but we find no case where such proof has been received to destroy a will on the ground of mistake alone, and we can easily perceive that such a doctrine would be fraught with danger. Testamentary dispositions of to-day may be revolutionized to-morrow, or the next day, or the next, and'ithe scrivener who prepares the will may or may not be informed of the change; but it is the written instrument, and the solemnities surrounding its execution, which manifest the intention of the testator as it is finally fixed in his mind, and his purposes must, be sought for and discovered in the will, and not in external circumstances or previous declarations. In actions for the construction of wills, or where those instruments have been called in question in other actions,'statements and provisions which they contained have been held void for uncertainty and mistake, as in the case of Kalbfleisch v. Kalbfleisch, 67 N. Y. 360, where it was held that the" numeral eight was used mistakenly; but such presumption and construction is indulged for the purpose of upholding a will, and not for its destruction,—to avoid intestacy, and not to decree it. The decree should be affirmed, with costs.